DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/06/21 have been fully considered but they are not persuasive.
On pages 9-10 Applicant argues the term “foot-ankle) is well-known in the art since it appears in a few pieces of prior art and google, the Examiner notes that Applicant has still not explained what it is. The Examiner respectfully requests Applicant actually state what the intent is, on the record in order to understand the boundaries of the claim.
On page 10 regarding claim interpretations Applicant argues the term “measurement device” has been replaced with “hardware sensor” which adds structural language that modifies the function. 
The Examiner respectfully notes that the claim interpretation facing the term “measurement device” is withdrawn, but notes that the amendment indicating there is a “hardware sensor” has brought up additional issues, since it is unclear what a “hardware sensor is” (see below). 
On pages 10-11 regarding 112 rejections Applicant argues amendments overcome all the rejections of record.

On page 11 regarding 112 rejections to claim 32, Applicant appears to take issue with the “form” of the claim. 
The Examiner respectfully notes claim 32 was objected to because claim 13 was objected to, and all the features of claim 13 were incorporated into claim 32, meaning claim 32 was likewise unclear. The Examiner has not objected to the form of claim 32. 
On page 12 regarding 102 rejections Applicant argues amendments overcome the rejection, since Unluhisarcikli does not disclose the mechanical advantage varying “throughout a movement cycle of the linkage”. Applicant argues Unluhisarcikli teaches their linkage lengths, and therefore the mechanical advantage, is maintained throughout a movement cycle of the linkage.
 The Examiner respectfully refers to the rejection below regarding the newly amended claims.
On pages 12-13 regarding claim 31, Applicant argues figure 4 and [0056] of Unluhisarcikli doesn’t mention an instantaneous center of rotation of a selected link, but rather states the ICR can be defined for any one of the links. Applicant argues that the sizes of the links are selected so the distances from either end can define an ICR that is selected to vary the mechanical advantage.
The Examiner respectfully refers to the rejection below made in light of the newly amended claims.
On page 13 regarding 103 rejections remaining claims rise and fall with above arguments.
On page 14 regarding new claim 35 Applicant argues Unluhisarcikli doesn’t teach the proximal and distal links being on “adjacent links” of the four-bar linkage, since Unluhisarcikli’s links are on “opposite sides” thereof.
The Examiner respectfully disagrees, noting the Examiner is unable to understand what this claim means (See 112a/b rejections below), but notes an attempt to explain how Unluhisarcikli could be understood to disclose such an arrangement is made in the prior art below).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “hardware sensor”.

Claim Objections
Claims 26 and 35 are objected to because of the following informalities: 
Regarding claim 28 the Unluhisarcikli van der Veen Combination teaches the device of claim 13 substantially as is claimed,

Claim 26 is objected to since it is unclear what a “prosthetic foot-ankle” is. This term isn’t known in the art, and thus it isn’t clear whether the device is for example, a lower limb prosthetic which might include both a foot and an ankle, whether it is a foot which includes an ankle, whether it is an ankle for connection to a foot, or some other explanation. While Applicant’s response mailed 12/09/21 pages 9-10 indicates that the term is well-known since it appears in a few pieces of prior art and google, the Examiner notes that Applicant has still not explained what it is. The Examiner respectfully requests Applicant indicate:
whether the device is for example, a lower limb prosthetic which might include both a foot and an ankle, 
whether it is a foot which includes an ankle, 
whether it is an ankle for connection to a foot, or 
whether there is some other explanation.
Claim 35 is objected to for referring to “the four-bar linkage” with improper antecedent basis.
Further, the claim is objected to for referring to “adjacent links” when claim 13 has already referred to “four links”. It is unclear how, if at all the “adjacent links” and “four links” are related to one another. 
Appropriate correction/response is required.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 is rejected for containing new matter, since the originally filed specification doesn’t have support for the actuator imparting “a relatively high torque to proximal and distal members as compared to other portions of the movement cycle”. The specification as originally filed does not discuss the actuator imparting high torque to two members at the same time.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 30, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 is indefinite since there is improper antecedent basis for “the movement cycle”. The Examiner is further unaware of what a “movement cycle” is. 
Further, the claim is indefinite for claiming the actuator imparts “a relatively high torque to the proximal and distal members” but this is unclear. As the Examiner best understands, the actuator would impart movement to one of the proximal/distal members through the joint, but imparting torque to both the members at the same time in a “movement” cycle doesn’t make sense. 
Claims 30 and 34 are indefinite since it is unclear what a “hardware sensor” is. The specification refers to “sensors” which measure position such as proximity sensors and Hall effect sensors, but the specification also refers to “hardware components” which make up a “logic” or “circuit”. It is unclear which of these might be the focus of the “hardware sensor”. For the purposes of examination the Examiner will focus on the “sensor” aspect of the claim. 
Claim 35 is indefinite for claiming the proximal and distal members are “on adjacent links of the four-bar linkage”. First, it is unclear how the proximal and distal members can be “on” the links of the linkage since they are described in claim 13 as being distinct elements from the links of the linkage. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13, 21-28, 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unluhisarcikli et al. (US 20130226048 A1), hereinafter known as Unluhisarcikli in view of van de Veen (US 5181931 A).
Regarding claims 13 and 32 Unluhisarcikli discloses a human augmentation device and method (Fig 3 item 300) comprising:
a proximal member (Fig 3 item 313) and a distal member (Fig 3 item 314) connected by a single rotation axis corresponding to a human joint (Fig 3 item 306);
a linkage which transmits force between the proximal and distal members (Fig 4; the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Unluhisarcikli discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.) comprising at least four pivot axis and four links respectively connecting the pivot axes (Fig 4; [0054]); and 
an actuator ([0054] motor), wherein the linkage and actuator produce a mechanical advantage (Figs 4, 8-9, and 20; also see [0054] and [0072]-[0073]) for the actuator to rotate the distal member relative to the proximal member (this is likewise stated as a “functional limitation” which the actuator is understood capable of performing. See for example, [0054]), and the mechanical advantage is a function of an angle between the proximal and distal members (Figs 4, 8-9, and 20; also see [0054] and [0072]-[0073]),
but is silent with regards to having the mechanical advantage vary throughout a movement cycle of the linkage .
However, regarding claims 13 and 32, van de Veen teaches a human augmentation device in which a multi-linkage connection (Figure 2) transmits force between upper and lower members (Figure 7 items 4 and 2, respectively), 
the linkage including at least four pivot axes (Figure 2 item A, B, C, D) and four links connecting them (Figure 2 items 5, 6, 7, 8), 
so that the linkage produces a varying mechanical advantage which varies throughout a movement cycle of the linkage (Figure 2; Column 5 lines 55-64, and Column 6 lines 8-19). The Examiner respectfully understands that as the external force (weight load of the user) is applied the movement of the instantaneous center of rotation (momentary pivot) is moved. Unluhisarcikli and van der Veen are involved in the same field of endeavor, namely lower limb human augmentation devices. It would have been obvious to one of ordinary skill in the 
Regarding claim 21 the Unluhisarcikli van der Veen Combination teaches the device of claim 13 substantially as is claimed,
wherein Unluhisarcikli further discloses the proximal and distal members each correspond with a segment of a human limb (see Figure 3; the proximal member is understood to correspond to an upper limb segment and distal member is understood to correspond to a lower human limb segment).
Regarding claim 22 the Unluhisarcikli van der Veen Combination teaches the device of claim 13 substantially as is claimed,
wherein Unluhisarcikli further discloses a torque created by the actuator acts between the proximal and distal members ([0024] at the joint) and is a function of at least a rotational position of the proximal member relative to the distal member (Figure 9; [0024], [0057] the joint ankle is taken into account when determining the torque being applied to the joint).
Regarding claims 23 and 33 the Unluhisarcikli van der Veen Combination teaches the device of claim 13 and method of claim 32 substantially as is claimed,
configured to generate an output from which a position of the linkage can be determined (this is stated as a “functional limitation” of the encoder (see the explanation in the rejection to claim 13 above) which the encoder is understood capable of performing. See [0057] which describes the joint ankle as being determined); and
a controller configured to:
determine the position of the linkage from the encoder output ([0024]),
use the position of the linkage to transform a desired torque/position/speed at a rotational axis corresponding to the joint to a target torque/position/speed of the actuator  and control the actuator to apply the target actuator torque/position/speed ([0024] desired knee ankle (position) is computed and controller commands torque accordingly). 
Regarding claims 24-25 the Unluhisarcikli van der Veen Combination teaches the device of claim 13 substantially as is claimed,
wherein Unluhisarcikli further discloses the actuator comprises a motor ([0052] brushless DC motor), wherein the motor is limited by the mechanical advantage ([0056]),
but is silent with regards to the torque and speed constants being selected to tune the motor to a limited operating range.
However, regarding claims 24-25 motors are known to have a very narrow range of operating parameters in which they perform efficiently, meaning the outside that optimal range much of motor energy is expelled and wasted as 
Regarding claim 26 the Unluhisarcikli van der Veen Combination teaches the device of claim 13 substantially as is claimed,
wherein Unluhisarcikli further discloses the device is a prosthetic foot-ankle (Figure 3 shows the device includes both a foot and an ankle; [0048]).
Regarding claim 27 the Unluhisarcikli van der Veen Combination teaches the device of claim 13 substantially as is claimed,
wherein Unluhisarcikli further discloses a position measuring sensor configured to determine the angle between the proximal and distal members ([0057] the ankle (position) is measured).
Regarding claim 28 the Unluhisarcikli van der Veen Combination teaches the device of claim 13 substantially as is claimed,
wherein van der Veen teaches at least one of the links comprises an elastic member (Figure 2 item 7). 
Regarding claims 30 and 34 the Unluhisarcikli van der Veen Combination teaches the device of claim 13 and the method of claim 32 substantially as is claimed,
wherein Unluhisarcikli further discloses a joint at the single rotation axis (Fig 3 item 306);
configured to generate an output from which a position of the linkage can be determined (as is best understood, please see [0057] incremental encoder); and 
a controller configured to:
access the output of the measurement device, calculate or retrieve an instantaneous mechanical advantage of the device from an actuator to the joint, and control the actuator based in part on the mechanical advantage to apply a target torque or speed to the joint ([0024] desired knee ankle (position) is computed and controller commands torque accordingly; [0056], [0073] and Figure 9).
Regarding claim 31 the Unluhisarcikli van der Veen Combination teaches the device of claim 30 substantially as is claimed,
wherein van der Veen further teaches an instantaneous center of rotation (ICR) is defined for a one of the four links throughout a movement cycle of the selected link, a first distance A is defined from a first end of the selected link to the ICR, and a second distance B is defined from a second end of the selected link to the ICR, and the linkage is configured to vary the mechanical advantage of the linkage over the movement cycle based at least in part on the distances A and B (this is stated as a functional limitation of the linkage (see the explanation in the rejection to claim 13 above). See also Figure 2 and Column 6  lines 9-24).
Regarding claim 35 the Unluhisarcikli van der Veen Combination teaches the augmentation device of claim 13 substantially as is claimed,
.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unluhisarcikli as is applied above as is evidenced by Herr et al. (US 20020052663 A1), hereinafter known as Herr.
Regarding claim 14 the Unluhisarcikli van der Veen Combination teaches the augmentation device of claim 13 substantially as is claimed,
but is silent with regards to there being a predefined high-torque range for a portion of a movement cycle during which the actuator imparts a relatively high torque to the proximal and distal members as compared to other portions of the movement cycle, and the linkage is configured to increase the varying mechanical advantage in the high-torque range.
However, regarding claim 14, Unluhisarcikli teaches that the torque is required for assisting a gait cycle of a user (e.g. Fig 8, 13). The amount of torque required at different parts a gait cycle varies (e.g. as is evidenced by Herr Figure  capable of increasing the varying mechanical advantage in the high-torque range as a result thereof since the mechanical advantage is a function of the joint angle (Unluhisarcikli [0073]). Thus the inherency, or at the least obviousness of the change in angle of the linkage to change the mechanical advantage of the linkage in the high torque area of the gait cycle. 
Regarding claim 15 the Unluhisarcikli van der Veen Combination teaches the augmentation device of claim 14 substantially as is claimed,
but is silent with regards to the amount of the variable mechanical advantage.
However, regarding claim 15 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Unluhisarcikli van der Veen Combination by having the mechanical advantage vary by at least 1.25 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In this case, any advantage that is deemed therapeutic or helpful to the person using the device is understood to be obvious in like of van der Veen.
Regarding claim 16 the Unluhisarcikli van der Veen Combination teaches the augmentation device of claim 15 substantially as is claimed,
.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unluhisarcikli in view of van der Veen as is applied above in view of Lenzi et al. (US 20170290684 A1) hereinafter known as Lenzi.
Regarding claim 29 the Unluhisarcikli van der Veen Combination teaches the device of claim 13 substantially as is claimed,
but is silent with regards to the device being a powered human ankle prosthesis.
However, regarding claim 29 Lenzi teaches wherein linkage devices can be used within a powered human ankle prosthesis, so that the distal member is a foot member, and the proximal member is a shank member (Abstract, Figure 4a-c). Unluhisarcikli and Lenzi are involved in the same field of endeavor, namely Lenzi. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Unluhisarcikli van der Veen Combination so that it applies to an ankle prosthesis such as is taught by Lenzi in order to apply known and successful technology to a single-joint prosthetic, which would help more people by diversifying its ability for use to include those who are missing a lower limb. This type of shift is very common within lower limb powered mechanisms.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/04/22